DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see 10 - 13, filed 10/29/2021, with respect to claims 21 - 38 have been fully considered and are persuasive.  The rejection of claims 21 – 38 under 102(a)(2) has been withdrawn. 
	Applicant argues that Iso-Sipila et al. do not teach or suggest recommend at least one word including the at least one input character by analyzing the input at least one character; in response to receiving a user input for selecting a word from the recommended plurality of words and collecting, based on information about speech data input by an user, a characteristic of the user for inputting characters, recommend a plurality of extended words including the selected; and display a selected extended word in the character input window in response to receiving a user input for selecting one of the plurality of extended words, wherein the at least one additional character is derived from the selected word (Amendment, pages 10 – 13).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
4.	Claims 21 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 11, 13 - 20 of U.S. Patent No.10,540,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 38 of the instant application are similar in scope and content of claims 1, 3 – 11, 13 – 20 of the patent from the same applicant.
Here is comparison between claim 21 of the instant application and claim 1 of the patent.
Instant Application 16/724,641
Patent 10,540,441
Comparison
21. A device comprising:
1.  A device comprising:
Same
a memory configured to store at least one program;
an input interface comprising input circuitry configured to receive an input for inputting at least one character in a character input window; and
a memory configured to store at least one program;  
an input interface comprising input circuitry configured to receive an input for inputting at least one character in a character input window;  and
Same
at least one processor configured to provide 
wherein the at least one program comprises at least one instruction which, when executed by the processor, cause the device to:

character by executing the at least one program, wherein the at least one 
program comprises at least one instruction which, when executed by the 
processor, cause the device to:

recommend at least one word including the at least one input character by analyzing the input at least one character;
recommend a plurality of pseudo-morphemes with different meanings from one another including the at least one input character 
by analyzing the input at least one character;
Similar
recommend a plurality of extended words including a selected word and at least one additional character, in response to receiving a user input for 

extended words including a selected pseudo-morpheme, from the plurality of pseudo-morphemes with different 
receiving a user input for selecting the one pseudo-morpheme from the plurality of pseudo-morphemes with different meanings from one another; and

display a selected extended word in the character input window in response to receiving a user input for selecting one of the plurality of extended words,
display a selected extended word in the character input window in response to receiving a 
user input for selecting one of the plurality of extended words,
Same
wherein the at least one additional character is derived from the selected word.
wherein the selected extended word comprises a word derived from the selected pseudo-morpheme.
Similar


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658